DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informality:  
Line 1: “claim 9, to” should read –claim 9, wherein to--;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kannenberg et al., US 20030060818, herein referred to as "Kannenberg".
Regarding claim 1, Kannenberg discloses a temperature control system for use in a radiofrequency (RF) ablation system (Figure 1 and [0040]) including a cannula (Figure 1: probe 16), the temperature control system comprising: a subtractor circuit (Figure 15: first summer 60) configured to calculate a temperature error as a difference between a target temperature and a measured temperature at a tip of the cannula ([0055] and Abstract and Figure 15: probe tip 24; specifically the summer is subtracting for an error where the target temp is seen as “digital target temperature”); a proportional-integral-derivative (PID) controller (Figure 15: block that contains second summer 64 and third summer 76, among with additional elements, is a PID controller as these elements make up PID control see [0092] and [0094]) coupled to the subtractor circuit (Figure 15: block that contains second summer 64 and third summer 76, among other elements, is coupled to first summer 60 which subtracts as seen in [0055]) and configured to apply an RF voltage to the tip of the cannula (Figure 15: power control circuit 38 and probe tip 24 and [0041]), the PID controller configured to determine the RF voltage ([0021]) based on the temperature error (Figure 15: error signal e(t) and [0098]) and a proportional coefficient (Figure 15: Kp and [0096]-[0097]), an integral coefficient (Figure 15: Ki and [0096]-[0097]), and a derivative coefficient (Figure 15: Kd and [0096]-[0097]) of the PID controller (Figure 15); and a PID coefficient controller coupled to the PID controller (Figure 15: block 100 is coupled to the block that contains second summer 64 and third summer 76, among other elements), the PID coefficient controller configured to dynamically adjust the proportional, integral, and derivative coefficients of the PID controller during operation of the RF ablation system ([0094]-[0095] and [0102]; see equation with “P, I, and D are proportion, integration, andderivation functions”).
Regarding claim 2, Kannenberg discloses the temperature control system of claim 1 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to dynamically adjust the proportional, integral, and derivative coefficients based on the temperature error ([0095]-[0097] and [0102]).
Regarding claim 3, Kannenberg discloses the temperature control system of claim 2 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to decrease the proportional, integral, and derivative coefficients when the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 4, Kannenberg discloses the temperature control system of claim 2 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to increase the proportional, integral, and derivative coefficients when the measured temperature is above an upper threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 5, Kannenberg discloses the temperature control system of claim 2 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to maintain the proportional, integral, and derivative coefficients when the measured temperature is within a temperature range defined by a lower threshold temperature and an upper threshold temperature ([0100]-[0104] and Figure 15: block 100).
Regarding claim 6, Kannenberg discloses the temperature control system of claim 2 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to decrease the proportional, integral, and derivative coefficients when i) the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100) and ii) the proportional, integral, and derivative coefficients are above a floor value (Figure 8: step 132 and [0078] and Figure 13).
Regarding claim 7, Kannenberg discloses the temperature control system of claim 2 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to increase the proportional, integral, and derivative coefficients when i) the measured temperature is above an upper threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100) and ii) the proportional, integral, and derivative coefficients are below a ceiling value (Figure 13: profile 176 and [0084]).
Regarding claim 8, Kannenberg discloses a radiofrequency (RF) ablation system (Figure 1 and [0040]) comprising: a cannula comprising a tip (Figure 1: probe 16); and an RF ablation generator coupled to the cannula (Figure 1: generator 20 is coupled to probe 16), the RF ablation generator comprising a temperature control system ([0040]) that comprises: a subtractor circuit (Figure 15: first summer 60) configured to calculate a temperature error as a difference between a target temperature and a measured temperature at a tip of the cannula ([0055] and Abstract and Figure 15: probe tip 24); a proportional-integral-derivative (PID) controller (Figure 15: block that contains second summer 64 and third summer 76, among other elements, is a PID controller and [0092] and [0094]) coupled to the subtractor circuit (Figure 15: block that contains second summer 64 and third summer 76, among other elements, is coupled to first summer 60) and configured to apply an RF voltage to the tip of the cannula (Figure 15: power control circuit 38 and probe tip 24 and [0041]), the PID controller configured to determine the RF voltage ([0021]) based on the temperature error (Figure 15: error signal e(t) and [0098]) and a proportional coefficient (Figure 15: Kp and [0096]-[0097]), an integral coefficient (Figure 15: Ki and [0096]-[0097]), and a derivative coefficient (Figure 15: Kd and [0096]-[0097]) of the PID controller (Figure 15); and a PID coefficient controller coupled to the PID controller (Figure 15: block 100 is coupled to the block that contains second summer 64 and third summer 76, among other elements), the PID coefficient controller configured to dynamically adjust the proportional, integral, and derivative coefficients of the PID controller during operation of the RF ablation system ([0094]-[0095] and [0102]).
Regarding claim 9, Kannenberg discloses the RF ablation system of claim 8 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to dynamically adjust the proportional, integral, and derivative coefficients based on the temperature error ([0095]-[0097] and [0102]).
Regarding claim 10, Kannenberg discloses the RF ablation system of claim 9 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to decrease the proportional, integral, and derivative coefficients when the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 11, Kannenberg discloses the RF ablation system of claim 9 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to increase the proportional, integral, and derivative coefficients when the measured temperature is above an upper threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 12, Kannenberg discloses the RF ablation system of claim 9 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to maintain the proportional, integral, and derivative coefficients when the measured temperature is within a temperature range defined by a lower threshold temperature and an upper threshold temperature ([0100]-[0104] and Figure 15: block 100).
Regarding claim 13, Kannenberg discloses the RF ablation system of claim 9 wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to decrease the proportional, integral, and derivative coefficients when i) the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100) and ii) the proportional, integral, and derivative coefficients are above a floor value (Figure 8: step 132 and [0078] and Figure 13).
Regarding claim 14, Kannenberg discloses the RF ablation system of claim 9wherein to dynamically adjust the proportional, integral, and derivative coefficients, the PID coefficient controller is configured to increase the proportional, integral, and derivative coefficients when i) the measured temperature is above an upper threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100) and ii) the proportional, integral, and derivative coefficients are below a ceiling value (Figure 13: profile 176 and [0084]).
Regarding claim 15, Kannenberg discloses a method of controlling an RF ablation system (Figure 1 and [0040]) including a cannula (Figure 1: probe 16), the method comprising: calculating a temperature error as a difference between a target temperature and a measured temperature at a tip of the cannula ([0055] and Abstract and Figure 15: probe tip 24); determining, using a proportional-integral-derivative (PID) controller (Figure 15: block that contains second summer 64 and third summer 76, among other elements, is a PID controller and [0092] and [0094]), an RF voltage ([0098]) based on the temperature error (Figure 15: error signal e(t) and [0098]) and a proportional coefficient (Figure 15: Kp and [0096]-[0097]), an integral coefficient (Figure 15: Ki and [0096]-[0097]), and a derivative coefficient (Figure 15: Kd and [0096]-[0097]) of a PID controller; applying the RF voltage to the tip of the cannula using the PID controller (Figure 15); and dynamically adjusting the proportional, integral, and derivative coefficients of the PID controller during operation of the RF ablation system ([0094]-[0095] and [0102]).
Regarding claim 16, Kannenberg discloses the method of claim 15 wherein dynamically adjusting the proportional, integral, and derivative coefficients comprises dynamically adjusting the proportional, integral, and derivative coefficients based on the temperature error ([0095]-[0097] and [0102]).
Regarding claim 17, Kannenberg discloses the method of claim 16 wherein dynamically adjusting the proportional, integral, and derivative coefficients comprises decreasing the proportional, integral, and derivative coefficients when the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 18, Kannenberg discloses the method of claim 16 wherein dynamically adjusting the proportional, integral, and derivative coefficients comprises increasing the proportional, integral, and derivative coefficients when the measured temperature is above an upper threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100).
Regarding claim 19, Kannenberg discloses the method of claim 16 wherein dynamically adjusting the proportional, integral, and derivative coefficients comprises maintaining the proportional, integral, and derivative coefficients when the measured temperature is within a temperature range defined by a lower threshold temperature and an upper threshold temperature ([0100]-[0104] and Figure 15: block 100).
Regarding claim 20, Kannenberg discloses the method of claim 16 wherein dynamically adjusting the proportional, integral, and derivative coefficients comprises decreasing the proportional, integral, and derivative coefficients when i) the measured temperature is below a lower threshold temperature (Figure 8 and [0021] and [0100] and Figure 15: block 100) and ii) the proportional, integral, and derivative coefficients are above a floor value (Figure 8: step 132 and [0078] and Figure 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794